Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

This action is response to the application filed on April 13, 2020.

Claims 1-20 are pending.


Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10/628,501.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Claims 1-17 of U.S. Patent No. 10/628,501 (hereinafter, "Patent"), contains every element of claim 1-20 of the instant application (hereinafter, "Instant Applicant") and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting 








16/846,630
10/628,501


receiving, with an artificial intelligence (AI) engine, a search query from a user; 


identifying, with the Al engine, one or more objects in a video stream associated with the search query; 


deriving, with the Al engine, contextual data associated with the one or more objects from one or more frames of the video stream, 


wherein the contextual data includes data determined by the Al engine to be related to the search query;



 










identifying, with the Al engine, one or more matches based on a search for the contextual data, 


wherein the one or more matches are entries in one or more data lakes of a database; and 


determining, with the Al engine, a result of the search query

engine, a search query from a user;  


identifying, with the AI engine, one or 
more objects in a video stream associated with the search query;  


deriving, with the AI engine, contextual data associated with the one or more objects from one or more frames of the video stream, 


wherein the contextual data 
includes data determined by the AI engine to be related to the search query,

wherein deriving the contextual data from the video stream further comprises: 

associated with the video stream; converting, via the AI engine, one or more 
audio objects in the audio stream to text;  
generating, via the AI engine, at 
least one of a keyword or audio signal as at least part of the contextual data 
based on the audio stream;  

identifying, with the AI engine, one or more matches based on a search for the contextual data, 


wherein the one or more matches are entries in one or more data lakes of a database; and 


determining, with the AI engine, a result of the search query




 
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 6-11, 13-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teichman et al (U.S. Pub. No.  2018/0246964).

With respect to claims 1, 9 and 15, Teichman et al teaches 
receiving, with an artificial intelligence (AI) engine, a search query from a user (fig. 1, [0002] request input from a user, by the vision-based monitoring system.  The request input is directed to an object detected); 
identifying, with the Al engine, one or more objects in a video stream associated with the search query ([0002] monitoring system database, video frames that relate to the database query, [0003] The video frames include the detected object.  providing the video frames to the user); 
deriving, with the Al engine, contextual data associated with the one or more objects from one or more frames of the video stream, wherein the contextual data includes data determined by the Al engine to be related to the search query (fig. 2, [0039] frames of the archived video streams in which a moving object is recognized are tagged using site-specific moving object tags); 
identifying, with the Al engine, one or more matches based on a search for the contextual data, wherein the one or more matches are entries in one or more data lakes 
determining, with the Al engine, a result of the search query ([0058] In Step 406, the monitoring system database is accessed using the database query.  If the query includes a question to be answered based on content of the monitoring system database, a query result, i.e., an answer to the question, is generated and returned to the user in Step 408A.  Consider, for example, a scenario in which a user submits the question "Who was in the living room today?".  The monitoring system database, in this scenario, is queried for any moving object that was identified as a person, during a time span limited to today's date).

 With respect to claims 2, 10 and 15, Teichman et al teaches receiving, at the Al engine, feedback indicative of a qualify of the result; and updating, via the Al engine, a belief of the Al engine regarding at least one of the search query, contextual data, or one or more matches based on the feedback ([0031] query result to the user and/or updating content of the monitoring system database.  The use cases, introduced below, provide illustrative examples of query results returned to the user and of updates of 
the monitoring system database).

With respect to claim 3, Teichman et al teaches determining, via the Al engine, a first time associated with the search query, wherein the first time is indicative of a timestamp of the video stream when the search query was initiated by a user; wherein the identification of one or more objects of the data stream and the determination of 

With respect to claims 4, 11 and 16, Teichman et al teaches analyzing, via the Al engine, one or more frames of a frame stream, wherein the  frame stream is a series of images of the video stream; identifying, via the Al engine, one or more objects in one or more frames of the  frame stream; and generating, via the Al engine, at least one of a keyword or image as the contextual data, based on the frame stream ([0079] ) user's smartphone.  The selection of the front door establishes an association of the term "front door" with image content that represents the front door, in the archived video streams, thus resolving the previously unknown filtering intent "front door”).

With respect to claims 6, 12 and 18, Teichman et al teaches  text for closed captioning associated with the video stream; identifying, via the Al engine, text associated with the search query; and generating, via the Al engine, at least one of a keyword as the contextual data, based on the closed captioning stream ([0058] 

With respect to claims 7 and 14, Teichman et al teaches receiving, via the Al engine, the video stream and associated information, wherein associated information includes at least one of an audio stream, frame stream, closed captioning stream, and metadata ([0058] summary video may include at least some of the video frames identified by the identified moving object tags and/or action tags, based on the database query).

With respect to claim 8, Teichman et al teaches causing, via the Al engine, a media device to execute a linked application based, at least in part, on the search query ([0058] monitoring system database is accessed using the database query.  If the query includes a question to be answered based on content of the monitoring system database, a query result).

Allowable Subject Matter

Claims 5, 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assist from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163